Citation Nr: 9935490	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-13 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
dependency and indemnity compensation (DIC) benefits in the 
amount of $32,986.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1971 until 
his death on November 14, 1973.  The veteran was married to 
the appellant at the time of his death.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 decision issued by the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) Committee on Waivers and Compromises (Committee), 
which denied the appellant's request for waiver of an 
overpayment created by the termination of her DIC benefits in 
September 1995 retroactive to December 1, 1990, due to her 
remarriage on December 31, 1990.

This matter was previously before the Board in October 1998, 
at which a partial waiver was granted, and a decision on the 
remaining indebtedness was deferred following a remand for 
additional development.  It has now been returned to the 
Board for further appellate consideration.  As a preliminary 
matter, the Board finds that the RO has substantially 
complied with the directives of the October 1998 remand.  
Accordingly, a new remand is not required in order to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The appellant knew or should have known that she was not 
entitled to VA DIC benefits upon her remarriage in December 
1990.

2.  There is nothing of record to show that the appellant 
informed the VA of her remarriage prior to September 1994.

3.  In a letter dated September 16, 1994, the RO informed the 
appellant that her VA benefits would not be terminated in 
response to a VA Form 21-686C, Declaration of Status of 
Dependents, which she had submitted stating that she had 
remarried.

4.  The evidence on file shows that the appellant's DIC 
benefits have been restored, effective October 1, 1998.

5.  Recovery of the overpayment of $32, 986 would not be 
against the standards of equity and good conscience.


CONCLUSION OF LAW

Recovery of the DIC indebtedness would not be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
1999);  38 C.F.R. §§  1.917, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The record shows that the veteran died in 
November 1973 as a result of a motor vehicle accident that 
occurred while on authorized absence.  In April 1974 the 
appellant was awarded DIC benefits, retroactive to November 
1973.

A statement received in August 1974 shows that the appellant 
informed the RO that she had remarried on July 20, 1974.  
These records also show that the appellant returned her DIC 
benefits check for August 1974.  

In October 1975, the appellant informed the RO that she was 
now divorced, and enclosed a copy of her divorce decree.  
Consequently, her DIC benefits were restored effective 
October 13, 1975, the date of her divorce.

The record shows that in May 1976, the appellant informed the 
VA that she was remarried, and needed to have her DIC 
benefits checks stopped.  

In March 1984, the appellant informed the VA that she was 
divorced, and enclosed a copy of her divorce decree.  
Consequently, her DIC benefits were restored effective March 
1, 1984.

The record contains a letter dated in July 1994, wherein the 
RO informed the appellant that they were proposing to stop 
her payments effective March 1, 1984.  The reason for this 
proposed change was that she had failed to submit a required 
marital status questionnaire.  The appellant was provided 
with VA Form 21-686C.

A VA Form 21-686C, Declaration of Status of Dependents, was 
received from the appellant in September 1994.  On this form, 
the appellant stated that she had remarried on December 31, 
1990.  Additionally, the appellant indicated that the 
information regarding her remarriage was already on file with 
the VA.

In response to the appellant's VA Form 21-686C, the RO sent 
the appellant a letter dated September 16, 1994, wherein she 
was informed that her benefits would "not" be terminated.  
Thereafter, in September 1995, the RO informed the appellant 
that her DIC benefits were being terminated retroactive to 
December 1, 1990, because of her remarriage of December 31, 
1990.  The RO acknowledged that it had sent a letter to the 
appellant in September 1994, which stated that her benefits 
would not be terminated.  However, the RO stated that this 
letter had been sent in error.  This retroactive termination 
of DIC benefits resulted in an overpayment of $41,634.

In October 1995, the appellant submitted a request for a 
waiver of recovery of the overpayment of $41,634.  She stated 
that she did send notification of her change in dependency 
status to the RO, and that she was not notified of any change 
in her benefits in 1990/1991.  Further, she stated that she 
was not married on December 1, 1992, and that the numbers did 
not add up (this statement is actually dated December 1, 
1995).  Additionally, she asserted that her budget had been 
made to include the monthly DIC benefits check, and she 
indicated that she was upset that she would no longer have 
this check, regardless of her dependency status.  Moreover, 
she maintained that a repayment of the amount owed would pose 
an extreme hardship on her and her children.  She contended 
that she believed she was still entitled to benefits since 
she was never notified of any change, nor was she informed of 
the "Omnibus Bill which passed in 1990."

In conjunction with her request for a waiver, the appellant 
submitted a completed VA Form 20-5655, Financial Status 
Report.  The appellant reported that she was not married.  
She also reported that she had a monthly net income of 
$2,099, not including her DIC benefits, and monthly expenses 
totaling $3,950.  She reported an average monthly rent or 
mortgage payment of $600; an average monthly payment of $520 
for food; an average monthly payment of $325 for utilities 
and heat; an average monthly payment of $324 for other 
utilities and household expenses; and a total average monthly 
payment of $2,181 for installment contracts and other debts.  
With respect to her installment contract and other debts, the 
appellant reported that she had a total unpaid balance of 
$22,135 from a total original debt of $34,165.  Her debts 
included an unpaid balance of $14,000 on a boat note, with an 
average monthly amount due of $192.35.  She also reported an 
annual payment of $400 for boat insurance.  The appellant 
reported a total unpaid debt of $1,000 for furniture and 
appliances, with an average monthly amount due of $206.73.  
She reported an unpaid balance of $7,000.00 on a car note, 
with monthly amount due of $348.06.  Also, she reported an 
unpaid balance of $135 for household items, with a monthly 
amount due of $14.  Moreover, the appellant indicated that 
she was a month past due on the payments for the car, 
furniture, and household items, but was current with her 
payments concerning the boat.  Regarding her assets, the 
appellant reported that neither the car nor the boat were in 
her name; that she did not know the total value of household 
or other appliances; and that she had a total of $125 in 
cash.  

The appellant's request for a waiver of overpayment was 
referred to the Committee in November 1995.  The Committee 
concluded that there was no finding of fraud, 
misrepresentation of a material fact, nor was there a showing 
of bad faith.  Nevertheless, the Committee denied the waiver, 
taking into consideration the appellant's degree of fault and 
whether collection of the overpayment would work an undue 
hardship.  It was noted that the appellant had previously 
reported her marriages and divorces.  The Committee expressed 
its regret over the erroneous information contained in the 
September 1994 letter, but found that it was reasonable to 
assume that the appellant knew she was not entitled to those 
benefits.  Further, the Committee found that there was no 
evidence which would have interfered with the appellant's 
comprehension of her responsibility in accepting VA payments.  
Therefore, the Committee determined that the appellant had a 
large degree of fault in the creation of the debt, and that 
she was unjustly enriched when she continued to accept and 
negotiate the monthly VA benefits checks.  The Committee 
acknowledged that the appellant's Financial Status Report 
showed that her monthly expenses exceeded monthly income.  
However, the Committee found that a review of the Report 
showed that a number of the reported monthly expenses 
appeared high, particularly the monthly outlays for food and 
other utilities and household expenses.  With reasonable 
adjustments made in the amount of money expended per month on 
such expenses, the Committee believed that the appellant 
could afford to repay the indebtedness over a period of five 
years.  Additionally, the Committee noted that three of the 
four monthly installments reported on the Financial Status 
Report would be paid in full within 20 months.

The appellant appealed the denial of her waiver request to 
the Board.  In her January 1996 Notice of Disagreement she 
asserted that she was not completely at fault in this case, 
that a number of statements were made that were not true, and 
that she notified the RO of her remarriage in 1991 with no 
response.

In conjunction with her April 1996 Substantive Appeal, the 
appellant also submitted copies of various documents, 
including the September 1994 letter from the RO informing her 
that her benefits would not be terminated, as well as copies 
of her Financial Status Report, and the February 1996 
Statement of the Case with handwritten comments.  With 
respect to the Financial Status Report, the appellant 
indicated that the difference in her monthly income and 
monthly expenses was approximately the amount she would have 
received in DIC benefits.  In regard to the statement of the 
case, the appellant stated that she never received 
correspondence from the VA in May 1976 and September 1995.  
The appellant also submitted a copy of an undated, 
handwritten letter, signed by the appellant, wherein she 
reported her remarriage of December 1990.  Additionally, the 
appellant submitted a copy of a letter dated in September 
1995, addressed to the RO, in which she asserted that she had 
recently received notification that she owed the VA the 
overpayment of $41.634.  She reported that the DIC benefits 
played a major part in paying her monthly bills, and that it 
was unfair of the VA not to notify her of this change well in 
advance.  The appellant asserted that this would cause a 
great hardship for her and her two children.  Moreover, she 
asserted that she was not married and had not been married 
for some time.  

In response to her assertion that she was no longer married, 
the RO sent a letter to the appellant in April 1996 
requesting that she provide them with a copy of her divorce 
decree, and the amount per month she received for child 
support from the appellant's second husband, and the father 
of her two children.  The claims folder does not contain any 
response from the appellant regarding this correspondence.

A Supplemental Statement of the Case was promulgated in May 
1996.  Among other things, the RO noted that the above 
correspondence was sent to the appellant in April 1996, and 
that no response had been received.  The RO confirmed and 
continued the prior denial.

A statement in support of the waiver was submitted by the 
appellant's representative in September 1998.  The 
representative noted the appellant's contentions that she was 
never informed of the 1992 legislation affecting her 
situation, and that her Financial Status Report displayed a 
very heavy personal debt.  Further, the representative 
requested that the Board review the financial particulars 
with a view to the following: 1) determining whether 
repayment within five years is reasonable; 2) weighing the 
lapse in administration as it may have misled the appellant; 
and 3) compromise of the total debt if indeed some mitigation 
could be determined to be equitable.

When the case came before the Board in October 1998, it was 
determined that the appellant was entitled to a waiver of the 
overpayment created after the RO issued the letter of 
September 16, 1994, which informed her that she was entitled 
to keep her DIC benefits.  The Board found that there was no 
dispute that the RO knew the appellant had remarried when 
this letter was issued, and that the appellant would be 
justified in relying on this official correspondence.  
Regarding the remainder of the overpayment, the Board noted 
that on her November 1995 Financial Status Report the 
appellant stated that her total average monthly payments for 
installment contracts and other debts was $2,181.  However, 
the actual payments for these debts listed by the appellant 
totaled only $761.14 per month.  Due to this difference, the 
Board determined that clarification of the appellant's 
financial status was required prior to making a determination 
as to whether she was entitled to a waiver of overpayment.  
Additionally, the Board noted that the appellant had 
indicated that she was no longer married.  The Board further 
noted that the law regarding DIC benefits had been changed, 
effective October 1, 1998, by Public Law No. 105-178, to 
allow for reinstatement of DIC benefits if the remarriage was 
terminated.  Since the appellant had indicated her most 
recent marriage had been terminated, the Board was of the 
opinion that she might be entitled to reinstatement of her 
DIC benefits.  The Board further noted that such a change 
would be potentially applicable to the determination of 
whether or not repayment of the remaining portion of the debt 
would work an undue financial hardship on her and her 
children.  Accordingly, the Board remanded the case for the 
RO to provide the appellant with another Financial Status 
Report and request that she provide updated information 
regarding her current financial situation.  The RO was to 
also request that the appellant submit proof of the 
termination of her December 1990 due to the change in law 
regarding DIC benefits.  Thereafter, the RO was to 
recalculate the amount of the overpayment in light of the 
Board's decision allowing a partial waiver of recovery of 
overpayment, and make a determination regarding the remainder 
of the appellant's indebtedness.  

Following the Board's remand, the appellant submitted a new 
Financial Status Report in December 1998.  She reported that 
her monthly net income was $1,210.52, and her monthly 
expenses totaled $2,219.33.  Thus, her monthly expenses 
exceeded her monthly net income by $1,008.81.  Her average 
monthly expenses consisted of the following:  $630 for rent; 
$350 for food; $260 for utilities and heat; $89 for the 
phone; $125 for her car insurance; $33.33 for boat insurance; 
and $732 for installment contracts and other debts.  With 
respect to these installment contracts and other debts, the 
appellant reported that she had a total unpaid balance of 
$13,604, from a total original debt of $28,250.  Her debts 
included an unpaid balance of $1,200 on her boat note, with 
an average monthly payment of $192.35.  She also had an 
unpaid balance of $11,000 on a car note, with an average 
monthly payment of $356.  Further, she reported two personal 
loan debts with unpaid balances of $604 and $400, with 
average monthly payments of $75.50 and $77 respectively.  The 
appellant also reported an unpaid balance of $400 for a 
television, with a monthly payment of $31.  Moreover, the 
appellant indicated that she was not past due on any of these 
debts.  Regarding her assets, the appellant reported that she 
had $50 cash in the bank, $200 cash on hand, a car worth 
$7,000, and a boat worth $9,000.  This came to a total of 
$16,250.  

In a May 1999 Supplemental Statement of the Case, it was 
noted that a partial waiver had been granted in the amount of 
$8,848.  The request for waiver of the remaining indebtedness 
of $32,986 was denied based, in part, on the determination 
that the appellant knew or should have known that she was not 
entitled to VA DIC benefits upon her remarriage in December 
1990.  It was also noted that the Committee found that to 
require repayment in monthly installments would not create an 
undue financial hardship, and that the appellant had been 
unjustly enriched.  Therefore, collection of the $32,986 
would not be against the standard of equity and good 
conscience.

Another Financial Status Report was subsequently submitted by 
the appellant in June 1999.  The appellant reported that her 
monthly net income was now $2,326, with monthly expenses 
totaling $2,396, resulting in a monthly deficit of $69.65.  
She reported an average monthly rent or mortgage payment of 
$450; an average monthly payment of $350+ for food; and 
average monthly payment of $137 for utilities and heat; an 
average monthly payment of $27 for AT&T; an average monthly 
payment of $50 for her phone; an average monthly payment of 
$22 for "Entex;" an average monthly payment of $62.51 for 
water; an average monthly payment of $11 for garbage; an 
average monthly payment of $13.22 for "Time Warner;" an 
average monthly payment of $73.84 for "cemetary plot;" an 
average monthly payment of $105 for car insurance; an average 
monthly payment of $150 for "transportation costs;" an 
average monthly payment of $210 for clothing needs; an 
average monthly payment of $250 for baby needs; an average 
monthly payment of $25 for education needs; and an average 
monthly payment of $459.43 for installment contracts and 
other debts.  With respect to these installment contracts and 
other debts, the appellant reported an unpaid balance of 
$10,529.91, from an original debt of $14,873.74.  Her debts 
included an unpaid balance of $9,117.06 for her car note, 
with a monthly payment of $272.50.  She also reported two 
personal loans, with unpaid balances of $528.50 and $540.05, 
with monthly payments of $75.50 and $77.15 respectively.  
Further, she reported an unpaid balance of $344.30 on her 
television, with monthly payment of $34.43.  Moreover, the 
appellant indicated that she was not past due on any of her 
installment contracts or other debts.  Regarding her assets, 
the appellant reported that she had $58 cash in the bank; $32 
cash on hand; an automobile worth $6,000; and a boat worth 
$7,000.  As a result, she had total assets of $13, 090.

In a July 1999 Supplemental Statement of the Case, the 
Committee confirmed and continued the denial of waiver of 
recovery of the remaining indebtedness of $32,986.  Among 
other things, it was determined that on her most recent 
Financial Status Report the appellant had added her monthly 
contract debt twice.  Therefore, it was stated that her 
monthly expenses were actually $1,936.65 and not $2,396.  
Further, it was noted that three out of her four outstanding 
contract debts would be pain in full between seven and 10 
months.  Based upon this evidence, the Committee found that 
to require repayment in monthly installments would not create 
an undue financial hardship.

With respect to her marital situation, the appellant reported 
in several statements that her most recent marriage ended in 
divorce in October 1994, and submitted a copy of her divorce 
decree.  However, the appellant also stated that her 
dependents included her daughter, her granddaughter, and her 
ex-husband.  She stated that she and her ex-husband were not 
living together as husband and wife, nor holding themselves 
out as husband and wife.  Rather, she stated that she was 
letting him stay with her because he had been injured, had no 
one else to go to, and was waiting to undergo spinal surgery.  
She emphasized that he was not working, and contributed no 
money towards her support.  Nevertheless, she stated that 
once he had his surgery and recovered from his injury there 
was no reason why he could not be able to secure his own 
dwelling, etc.  

It is also noted that the appellant reported that her 
daughter was still in high school, and was not working 
either.  Therefore, the appellant was the only source of 
income for the household.

A Field Investigation was requested in July 1999 to determine 
if the appellant and her ex-husband were holding themselves 
out as husband and wife.  In his September 1999 Report, the 
Field Investigator stated that based on the information he 
obtained, he did not feel that there was a man and wife 
relationship.  Therefore, it was recommended that the 
appellant's request for reinstatement of DIC benefits per 
Public Law No. 105-178 be approved.  

A VA Form 21-8947, Compensation and Pension Award, dated 
later in September 1999 shows that the appellant's DIC 
benefits were reinstated effective October 1, 1998.  Her net 
monthly rate was listed as being $850, effective October 1, 
1998.  Thereafter, her net monthly rate was increased to 
$861, effective December 1, 1998.


Legal Criteria.  The law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: (1) 
fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. § 
5302 (West 1991).  The Board's review of the record reflects 
that the Committee has resolved this question in favor of the 
appellant, finding that there was no evidence of fraud, 
misrepresentation, or bad faith on the part of the appellant.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA 
fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The applicable laws and regulations clearly require that DIC 
benefits be terminated upon remarriage of the widow.  38 
C.F.R. § 3.500(n)(1) provides that an appellant's DIC 
benefits will be terminated the last day of the month before 
marriage.

Analysis.  In the instant case, the Board finds that recovery 
of the overpayment of DIC benefits would not be against the 
standards of equity and good conscience.

The appellant has contended that she did inform the VA of her 
December 1990 remarriage, but that the VA continued to send 
her DIC checks.  However, the evidence on file does not show 
that any such notification was actually received by VA prior 
to September 1994.  More importantly, the evidence shows that 
the appellant knew or should have known that she was not 
entitled to receive DIC benefits upon her remarriage in 
December 1990.  The record shows that she not only informed 
the VA when she was remarried in August 1974 and May 1976, 
but she herself stated that her DIC payments needed to be 
stopped as a result of these remarriages.  In fact, her 
August 1974 correspondence shows that she actually returned 
the check for that month.  Therefore, the Board finds that 
the appellant was at fault for creation of the overpayment.  
Since there is nothing of record to show that VA actually 
received timely notice of her December 1990 marriage, there 
is nothing to show fault on the part of VA in the creation of 
the initial debt.

As noted in the October 1998 decision, the Board determined 
that the RO was at fault in the creation of the overpayment 
after sending the appellant the September 16, 1994, letter 
which informed her that she was entitled to keep her DIC 
benefits.  The Board found that it was reasonable for the 
appellant to rely upon this affirmative communication from 
the RO, especially since there was no dispute at that time 
that the RO knew that the appellant had remarried.  
Accordingly, a waiver was granted for the overpayment created 
after September 16, 1994.  The Board finds that this partial 
waiver adequately compensates the appellant for the level of 
VA fault and her detrimental reliance thereof; no additional 
waiver is necessary based on these standards of equity and 
good conscience in the instant case.  

Regarding the appellant's claim that recovery of the 
overpayment would result in undue hardship on her and her 
family, it is noted that she reported in her most recent 
Financial Status Report of June 1999 that her net monthly 
income was $2,326, while her average monthly expenses were 
$2,396.  The Committee determined that the appellant counted 
her monthly installment contract expenses twice, and that her 
monthly expenses were really $1,936.65.  However, based upon 
our own calculations, the Board finds that the appellant did 
not count her average monthly expenses twice, and that based 
upon the information provided in the June 1999 Financial 
Status Report, her average monthly expenses are $2,396, and 
her net monthly income is $2,326.60.  Therefore, her monthly 
expenses exceed her monthly income by $69.40.  

However, the Committee correctly determined that the June 
1999 Financial Status Report showed that three of the 
appellant's four outstanding installment debts, her two 
personal loans and her television loan which total $187.08 
per month, would be paid in full within seven to 10 months.  
Thus, once these debts were paid the appellant's monthly 
income would exceed her monthly expenses by $117.68.  
Moreover, the Board notes that the evidence on file shows 
that the appellant's DIC benefits have been restored, 
effective October 1, 1998.  As a result, she is entitled to 
monthly compensation benefits in excess of $800.  In short, 
with her DIC compensation benefits, the appellant's monthly 
income exceeds her monthly expenses.  Consequently, the Board 
finds payment of the VA debt would not deprive the appellant 
of basic necessities, and that the evidence does not indicate 
that the appellant cannot repay the DIC indebtedness, 
particularly if she is allowed to make payments in 
installments over a period of time.  See 38 C.F.R. § 1.917.  

The Board also concludes that failure by the appellant to 
make restitution would result in unjust enrichment.  As 
determined above, the appellant received VA payments to which 
she knew or should have known that she had no legal 
entitlement.

Furthermore, the Board finds that the evidence does not 
indicate that recovering the DIC indebtedness would in any 
way defeat the purpose of the laws and regulations providing 
DIC benefits to a surviving spouse.  Therefore, this standard 
is inapplicable in the instant case.

Thus, the Board has determined that the appellant was at 
fault in the creation of the debt prior to September 16, 
1994, and that the evidence does not show that recovery of 
the indebtedness would deprive the appellant of basic 
necessities.  In this regard, the Board notes that once the 
necessary living expenses have been met, the debtor will be 
expected to accord a government debt the same regard given 
any other debt.  See Stone v. Derwinski, 2 Vet. App. 56, 58 
(1992).

For the reasons stated above, the Board concludes that the 
preponderance of the evidence shows that recovery of the DIC 
indebtedness would not be against the standards of equity and 
good conscience.  Accordingly, the appellant's request for a 
waiver of recovery of an overpayment of DIC benefits in the 
amount of $32,986 must be denied.


ORDER

Entitlement to waiver of recovery of an overpayment of DIC 
benefits in the amount of $32,986 is denied


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

